Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000697
                                                         17-MAY-2016
                                                         01:37 PM




                          SCWC-11-0000697


           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



  LOUIS ROBERT SANTIAGO, as Trustee of the Louis Robert Santiago

 Revocable Living Trust dated November 17, 1999, as amended, and

       YONG HWAN SANTIAGO, as Trustee of the Yong Shimabukuro

     Recoverable Living Trust dated July 25, 1996, as amended,

         Petitioners/Plaintiffs-Appellants/Cross-Appellees, 


                                 vs. 


RUTH TANAKA, Respondent/Defendant-Appellee/Cross-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000697; CIVIL NO. 08-1-0094)


           ORDER DISMISSING MOTION FOR STAY OF JUDGMENT
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Respondent/Defendant-

Appellee/Cross-Appellant Ruth Tanaka’s motion for stay of

judgment, filed on April 19, 2016, after this court entered
judgment, the papers in support thereof, and the records and

files herein,

          IT IS HEREBY ORDERED that the motion is dismissed.

          DATED: Honolulu, Hawai#i, May 17, 2016.

Gary Victor Dubin and             /s/ Mark E. Recktenwald
Frederick J. Arensmeyer
for petitioner                    /s/ Paula A. Nakayama

Robert Goldberg                   /s/ Sabrina S. McKenna
for respondent
                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                2